Citation Nr: 1015302	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for left knee popliteal 
cyst (claimed as left knee weakness), to include as secondary 
to service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 
1980, and from May 1982 to May 2006.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2008 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Paul, Minnesota, which denied 
the Veteran's claim of entitlement to service connection for 
a left knee disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that he developed a left knee disorder 
(which he originally identified as weakness) during service.  
Specifically, he alleges that it is the result of 
overcompensation or overuse of the joint due to a right knee 
injury in service.  See VA 4138, September 2006.  
Alternatively, he claims that he has a left knee disorder as 
a result of his service-connected low back disorder.  See VA 
Form 9, June 2008.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.

In this regard, the Board notes that, in addition to 
establishing entitlement to service connection on a direct 
basis, service connection may also be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  The United States Court of Appeals 
for Veterans Claims ("Court") has construed this provision 
as entailing "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by, or (b) aggravated by a service-
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In this case, a review of the Veteran's application for 
benefits shows that, although he did not originally claim 
entitlement to service connection for his left knee on a 
secondary basis, in a September 2006 statement in support of 
his claim, received prior to the original adjudication of the 
claim, he specifically indicated that he believed that he had 
a left knee disorder as a result of a right knee injury in 
service.  See VA Form 4138, September 2006.  Moreover, the 
claims folder shows that, pursuant to his original claim, the 
Veteran was subsequently granted service connection for a 
right knee disorder, as well as service connection for 
degenerative disc disease with low back pain.  See rating 
decision, February 2007.

In this regard, the Board notes that once VA undertakes an 
effort to provide an examination for a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In this case, although the 
Veteran was afforded a VA examination in July 2006 to 
determine whether his claimed left knee disorder was a result 
of service, the examiner was not asked to opine as to whether 
the claimed disorder had been caused or permanently 
aggravated by his claimed right knee disorder or any other 
disability found to be related to service.  In this regard, 
the Board also notes that, while diagnostic tests performed 
during the first examination showed no evidence of the 
presence of a left knee disorder, the Veteran subsequently 
submitted results of a June 2007 MRI from a private provider, 
which revealed the presence of a left knee popliteal cyst.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  As the VA examiner did not 
offer an opinion as to the possibility of any relationship 
between the Veteran's claimed left knee disorder and another 
service-connected disability, the Board finds that a second 
examination is necessary in order to obtain an opinion as to 
whether his current left knee disorder is related to service 
or a service-connected disability.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004), the Court held that VA must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate a claim.  In this case, although the Veteran 
was advised, by means of a letter dated June 2006, of the 
types of evidence and information necessary to substantiate a 
claim for service connection on a direct basis, he was not 
provided with information regarding how to substantiate a 
service connection claim on a secondary basis.  Accordingly, 
he should be provided with notice on how to substantiate 
service connection on a secondary basis.  Moreover, as the 
provider who performed the June 2007 MRI suggested that his 
left knee popliteal cyst might be a pre-cursor to arthritis, 
the Veteran should also be provided with notice of how to 
substantiate a claim based on presumptive service connection.  

Moreover, where VA has constructive and actual knowledge of 
the existence of potentially pertinent reports in the 
possession of a Federal agency, an attempt to obtain those 
reports must be made.  See Hyatt v. Nicholson, 21 Vet. App. 
390, 394 (2007) (holding that the relevance of documents 
cannot be known with certainty before they are obtained).  
Because the claims folder only contains the Veteran's VA 
treatment records for October 2007, an effort should be made 
to obtain updated treatment records pertaining to his left 
knee disorder. 

Finally, as previously discussed, the Board also notes that 
the Veteran has obtained treatment for his left knee disorder 
from a private practitioner.  Accordingly, as any additional 
treatment records for his left knee disorder, if they exist, 
would be relevant to the Veteran's claim, VA must make an 
attempt to obtain those private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the VCAA, the RO/AMC 
should provide the Veteran with updated 
notice concerning the evidence necessary 
to substantiate a claim of entitlement to 
service connection on both a secondary and 
presumptive basis.  

2.  Obtain all available VA treatment 
records pertaining to the Veteran's left 
knee disorder since October 2007 and 
associate these records with the claims 
folder.  Any negative reply should be 
included in the claims folder.

3.  Contact the Veteran and ask him to 
identify any non-VA health care providers 
that have treated him for his left knee 
disorder since June 2007.  After securing 
the necessary releases, the RO/AMC should 
attempt to obtain these records.  In any 
event, obtain treatment records from Queen 
City Medical Center and Joanne Millis, PA-
C, dated subsequent to June 8, 2007.

4.  Schedule the Veteran for an 
appropriate VA examination with an 
individual with the appropriate expertise 
to determine the diagnosis and etiology of 
any current left knee disorder.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination, and the examiner must 
state that the claims folder has been 
reviewed.  A complete physical examination 
must be performed, to include any 
diagnostic tests deemed necessary.  The 
examiner should also elicit from the 
Veteran his history of left knee 
disorder(s) and treatment, and note that, 
in addition to the medical evidence of 
record, his personal history has also been 
considered.  As to any left knee 
disorder(s) found, the clinician is asked 
to indicate whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that such 
left knee disorder(s) is(are) related to 
service, or is caused or aggravated 
(permanent worsening as opposed to 
temporary flare-ups or increase in 
symptoms) by any of the Veteran's service-
connected disabilities, to specifically 
included his service-connected right knee 
disorder and service-connected 
degenerative disc disease with low back 
pain.  The examiner should provide a 
complete rationale for all conclusions 
reached and should discuss those findings 
in relation to the pertinent evidence of 
record.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  In 
such case, however, the examiner must 
provide a detailed basis and rationale for 
such conclusion.

5.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

